NEUMANN, Justice,
concurring specially.
[¶ 26] I agree with much of the majority opinion and with its result. I write separately to discuss standards of review.
[¶ 27] It strikes me as totally incongruous that a juvenile court judge is to apply only a clearly erroneous standard when reviewing a referee’s findings, but this Court will conduct a review “similar to a trial de novo.” In Interest of A.E., 1997 ND 9, ¶ 3, 559 N.W.2d 215. I recognize Benson v. Benson, 495 N.W.2d 72 (N.D.1993), says the district court is to apply the clearly erroneous standard in reviewing a referee’s findings, and that Benson is precedent. But Benson, which was not a juvenile case, also says this Court will apply a clearly erroneous standard in reviewing what the district court did. Benson makes sense, but what we are doing here does not.
[¶ 28] I have already written separately about our de novo review in juvenile eases. Interest of C.R.C., 2001 ND 83, 625 N.W.2d 533, (Neumann, J., concurring). It seems clear de novo review in juvenile cases is nothing more than a vestigial echo of an earlier time when all questions of fact in bench trials were subject to de novo appellate review. For virtually all other purposes, de novo review of fact questions was abolished in 1971, with an amendment to N.D.R.Civ.P. Rule 52. Interest of C.R.C., at ¶ 29. There is no reason to retain this anachronistic anomaly for juvenile cases. Its inappropriateness to the modern theories of appellate review is highlighted by the inconsistent standards applied in this case. This Court should no longer apply a de novo standard of review to questions of fact in juvenile cases.
[¶ 29] WILLIAM A. NEUMANN.